
	

114 S1048 IS: To remove the authority of the Secretary of Energy to amend or issue new energy efficiency standards for ceiling fans.
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1048
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Mr. Alexander introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To remove the authority of the Secretary of Energy to amend or issue new energy efficiency
			 standards for ceiling fans.
	
	
 1.Ceiling fan standardsSection 325(ff) of the Energy Policy and Conservation Act (42 U.S.C. 6295(ff)) is amended— (1)by striking paragraphs (5) and (6); and
 (2)by redesignating paragraph (7) as paragraph (5).  